department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date tl-n-5467-00 uilc date internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lmsb attention mark h howard from jasper l cummings jr associate chief_counsel cc corp subject loss_disallowance_rules under sec_1 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5467-00 legend parent subsidiary subsidiary state x business a year year year year year year year date date date a country y individual a b c tl-n-5467-00 d e f g h i issue for purposes of the transitional netting rule under sec_1 c v transitional netting rule does the baseline for determining the net increase in the basis of a share of subsidiary stock include the subsequent purchases of additional stock and contributions to capital described below conclusion we agree with examination’s conclusion that the baseline for determining the net increase in the basis of a share of subsidiary stock for purposes of the transitional netting rule should include the cost_basis from the additional stock purchases but should not include the basis increases from the contributions to capital facts parent is a state x corporation engaged in business a parent purchased all of the stock of subsidiary in year for dollar_figureb in year sec_2 and parent purchased additional stock of subsidiary for dollar_figurec and dollar_figured respectively parent also made capital contributions to subsidiary in year sec_3 and in the amounts of dollar_figuree dollar_figuref and dollar_figureg respectively on date parent transferred a more than of subsidiary stock to subsidiary its wholly-owned country y subsidiary this transfer caused the deconsolidation of subsidiary from the parent group at the time of the deconsolidation parent’s basis in subsidiary stock was dollar_figureh on date subsidiary sold the stock it received to subsidiary 1's president individual a for a nominal amount of cash and a contingent amount based on resolution of certain litigation that subsidiary was involved in in year parent claimed a worthless deduction on the stock of subsidiary which the examination_division is not challenging examination however takes the position that the worthless_stock deduction is limited by the loss_disallowance_rules of sec_1 specifically the stock basis_reduction rules of sec_1 b tl-n-5467-00 examination has determined that the value of subsidiary stock at the time of deconsolidation was dollar_figurei an amount much less than the basis in subsidiary stock at the time of deconsolidation law and analysis sec_1 a provides that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary under sec_1 a disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 b provides that if a member’s basis in a share of stock of a subsidiary exceeds its value immediately before a deconsolidation of the share the basis of the share is reduced at that time to an amount equal to its value sec_1 c limits the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b to the sum of the following three items extraordinary gain dispositions positive investment adjustments and duplicated_loss extraordinary gains loss on the sale of a share of stock is disallowed to the extent of the share's allocable portion of any member's earnings_and_profits net of directly related expenses eg commissions legal fees state income taxes attributed to actual or deemed gain dispositions occurring after date of capital assets sec_1231 property eg depreciable_property or land used in a trade_or_business bulk sales of nondepreciable business_assets such as inventory copyrights or receivables used in the same trade_or_business sale of business_assets described in sec_1060 any positive sec_481 adjustments resulting from a change_of_accounting_method including a change attributable to pre- date periods eg recovery_of lifo reserve income_from_discharge_of_indebtedness not excluded from basis under sec_1503 and any other event or item identified in revenue rulings and revenue procedures sec_1 c i these extraordinary gain dispositions apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of sec_1503 sec_1_1502-32 and other applicable provisions sec_1 c iii positive investment adjustments sec_1 c ii provides that positive investment adjustments are earnings_and_profits that result in adjustments with respect to the share under sec_1_1502-32 and c but only to the extent the amount of these earnings_and_profits for a taxable_year exceeds the amount of extraordinary gain dispositions sec_1 c ii provides that for purposes of sec_1 c ii earnings_and_profits are treated as resulting in adjustments under sec_1_1502-32 and c with respect to a share if they would have resulted in such adjustments but for distributions with respect to stock thus positive investment adjustments are the annual earnings_and_profits before tl-n-5467-00 distributions other than those covered by the extraordinary gain provisions that result in positive basis adjustments under sec_1_1502-32 and c these earnings_and_profits adjustments apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of sec_1503 sec_1_1502-32 and other applicable provisions deficits of one year can be offset against earnings_and_profits of another year for tax years ending on or before date however they cannot be netted for years thereafter duplicated_loss the amount of duplicated_loss apportioned to each share is the portion of the loss carryforwards and net built-in losses attributed to the share sec_1 c vi this amount is determined immediately after a disposition by first adding the aggregate adjusted_basis of the subsidiary's assets but not the adjusted_basis of its stock_or_securities in a group member any losses attributable to the subsidiary and carried to its first taxable_year after disposition and any deferred deductions such as passive losses under sec_469 of the subsidiary or its lower-tier subsidiaries no provision is made for any deferred gains the total amount is then reduced by the sum of value of the subsidiary's stock liabilities of the subsidiary and any other relevant items sec_1 c v provides a transitional netting rule for dispositions and deconsolidations occurring in taxable years ending on or before date the transitional netting rule provides that the amount determined under sec_1 c ii positive investment adjustments may not exceed the net increase if any in the basis of the share from the date the share was first acquired to the end of the last taxable_year ending on or before date or if earlier the date of the disposition or deconsolidation the preamble to the loss_disallowance_rule regulations describes the background and purpose of the transitional netting rule as follows the treasury_department and the service continue to believe that netting of extraordinary gains and losses and of positive and negative adjustments between years should not be permitted allowing netting would facilitate planning to circumvent general utilities repeal groups would be able to net built-in gains against post-acquisition losses without reduction in stock basis and corporate level tax attributable to the built-in gains could be eliminated as a result of stock loss under sec_1 c vi the amounts determined under this paragraph with respect to a subsidiary include its allocable share of corresponding amounts with respect to all lower tier subsidiaries tl-n-5467-00 although the final regulations do not permit netting of positive and negative adjustments for years ending after date they do provide a transitional rule permitting certain netting of positive investment adjustments for years ending on or before that date as administrative relief netting is permitted for those years because they may include periods when subsidiaries were owned by a prior group or groups and records of the investment_adjustment histories of the subsidiaries may be difficult to obtain under the transitional rule contained in sec_1 v the positive adjustment factor is limited for all taxable years ending on or before date to the net increase in the basis of a share from i the date the share was first acquired by the consolidated_group to ii the end of any taxable_year ending after date and on or before date whichever such year end produces the lowest net increase netting is not permitted for periods after the taxable_year through which this netting rule is applied for example if using the net increase in the basis of a share as of the end of the group’s taxable_year ending date produces the lowest increase the group would in applying sec_1 c ii not be permitted to offset the net positive adjustments and net negative adjustments arising in subsequent taxable years if the share is transferred_basis_property within the meaning of sec_7701 from a prior consolidated_group the net increase is measured from the date the share was first acquired by the prior group under the transitional rule positive and negative adjustments include dividends and capital contributions and any other events affecting stock basis during the period the share is held by a member or in the case of transferred_basis_property a prior consolidated_group because the purpose of the transitional netting rule is to reduce the difficulty of retroactively determining the source of basis adjustments no distinction is made between those types of adjustments that taxpayers can identity and those they cannot for example deemed dividends elected under sec_1_1502-32 are treated the same as actual dividends see t d fr date in this case the determination of subsidiary stock on deconsolidation is a three step process first the basis of the stock on the date of the deconsolidation dollar_figureh is reduced to its value on that date dollar_figurei under sec_1 b second the amount of the basis_reduction under sec_1 b is limited to the sum of the extraordinary gain dispositions positive investment adjustments and duplicated losses under sec_1 c you have informed us that the taxpayer does not have any extraordinary gain dispositions and duplicated losses but has some amount of tl-n-5467-00 positive investment adjustments third the amount of positive investment adjustments determined under sec_1 c ii is limited to the net increase in the basis of the share of deconsolidated subsidiary stock under the transitional netting rule the issue you have submitted to us concerning the transitional netting rule is whether or not the baseline for determining the net increase in the basis of the share of deconsolidated subsidiary stock includes the cost_basis from the two subsequent purchases of additional subsidiary stock and the three contributions to capital to the subsidiary the taxpayer argues that the baseline for determining the net increase in the basis of the share of deconsolidated subsidiary stock should include the cost_basis from the two additional stock purchases and the basis increases from the three capital contributions examination argues that the baseline for determining the net increase in the basis of the share of deconsolidated subsidiary stock should include the cost_basis from the two additional stock purchases but not in basis increases from the three capital contributions you argue that the baseline for determining the net increase in the basis of the share of deconsolidated subsidiary stock should include only the original cost_basis and not the cost_basis from the two additional stock purchases and the basis increases from the three contributions to capital you argue that the two additional stock purchases should be treated the same as contributions to capital because parent already owned of the stock of subsidiary at the time of these additional stock purchases thus in effect you conclude that the cost_basis from the two additional stock purchases constitute a net increase in the basis of the share from the date the share was first acquired by a member as stated above the purpose of the transitional netting rule is to provide administrative relief to taxpayers due to the difficulty of retroactively determining the source of basis adjustments to achieve this purpose the transitional netting rule provides no distinction between those types of adjustments that taxpayers can identity and those they cannot the preamble specifically provides that the basis increases to preexisting subsidiary stock resulting from contributions to capital are among the positive adjustments that are netted with negative adjustments under the transitional netting rule we therefore agree with your conclusion that the three contributions to capital made by parent to subsidiary should not be included in the baseline for we note that neither the two additional stock purchases nor the three contributions to capital should be taken into account in the calculation of parent’s positive investment adjustments in subsidiary stock under sec_1 c ii sec_1 c ii restricts the calculation of positive investment adjustments to the subsidiary’s e_p that results in adjustments with respect to the subsidiary share under sec_1_1502-32 i and c tl-n-5467-00 determining the net increase in the basis of the share of deconsolidated subsidiary stock however the two additional stock purchases do not result in basis increases to the preexisting subsidiary stock but only in a cost_basis to the additional subsidiary stock acquired at that time the transitional netting rule applies on a share by share basis to each share of subsidiary stock from when the share was first acquired to when the share is disposed of or deconsolidated consequently we agree with examination’s argument that the baseline for determining the net increase in the basis of the share of deconsolidated subsidiary stock should include the cost_basis from the two additional stock purchases case development hazards and other considerations tl-n-5467-00 please call if you have any further questions jasper l cummings jr associate chief_counsel by mark s jennings branch chief cc corp br
